04/27/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0082



                             No. DA 21-0082

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

DANIEL HUNTER FLANSBURG,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 31, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                  April 27 2021